15 F.3d 1091NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Dorman Dean COLEMAN, Defendant-Appellant.
No. 93-15272.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 27, 1993.

Before:  SNEED, NOONAN, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Dorman Dean Coleman, a federal prisoner, appeals pro se the district court's denial without a hearing of his 28 U.S.C. Sec. 2255 motion to withdraw his guilty plea and vacate his sentence.  Coleman contends that he was intoxicated at the time of his guilty plea, and therefore, his plea was involuntary.  We have jurisdiction under 28 U.S.C. Sec. 2255 and we affirm.


3
A court may deny a motion pursuant to 28 U.S.C. Sec. 2255 without a hearing if "the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief."   United States v. Burrows, 872 F.2d 915, 917 (9th Cir.1989).  If a prisoner's precise claim has been expressly rejected on direct appeal, it may not form the basis of a subsequent section 2255 motion.   United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985).


4
Coleman, on direct appeal, claimed that his consumption of large amounts of alcohol and valium rendered his plea of guilty involuntary.  We expressly rejected this claim.  United States v. Coleman, No. 89-10574, unpublished memorandum opinion, (9th Cir.  Nov. 13, 1990).  Therefore, it cannot be the basis of Coleman's subsequent section 2255 motion.   See Redd, 759 F.2d at 701.  Accordingly, the district court properly dismissed Coleman's section 2255 motion without a hearing.   See Burrows, 872 F.2d at 917.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3